Citation Nr: 0812645	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for the veteran's chronic gastrointestinal 
disability from July 1, 1961, to September 26, 1994.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and September 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).

In the July 1997 rating decision, the RO assigned a 20 
percent disability rating for the veteran's duodenal ulcer, 
effective from February 14, 1957.  In the September 1997 
rating decision, the RO denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.  The record reflects that he subsequently 
perfected a timely appeal as to both the evaluation assigned 
for his duodenal ulcer and the denial of his claim for 
benefits under 38 U.S.C.A. § 1151.

In October 1999, the Board denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The Board 
further denied entitlement to a rating in excess of 20 
percent for the veteran's duodenal ulcer from February 14, 
1957, to April 7, 1959, and from July 1, 1961, to September 
26, 1994.  The Board also granted entitlement to a 40 percent 
disability rating for the veteran's duodenal ulcer from April 
8, 1959, to March 8, 1961.

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the attorney then representing the 
veteran filed a motion, asserting that the Board had 
committed error in the October 1999 decision and requesting 
that the Court vacate and remand that portion of the Board's 
decision dealing with the veteran's claim for benefits under 
38 U.S.C.A. § 1151. 

The veteran's attorney subsequently filed a substitute 
motion, requesting that both issues addressed by the Board in 
the October 1999 decision be vacated and remanded from the 
Court to the Board.  The VA Office of General Counsel also 
filed a separate motion for remand, asserting that a remand 
of this case from the Court to the Board was warranted for a 
different reason, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).

In July 2001, the Court granted the motion of the VA General 
Counsel, vacated the Board's October 1999 decision, and 
remanded this case so that the Board could consider the 
impact of the VCAA upon the veteran's claims.  With respect 
to the alleged errors asserted by the veteran's attorney, the 
Court concluded that it would not be appropriate to discuss 
them in light of the readjudication ordered due to the 
passage of the VCAA.  The Court noted, however, that the 
veteran and his attorney would be free to argue those claimed 
errors directly to the Board.

The case was subsequently returned to the Board for further 
appellate review consistent with the Order of the Court.  The 
Board notes that, in the motions filed with the Court, the 
veteran's attorney argued that the Board had erred by not 
providing the veteran with a personal hearing as he allegedly 
had requested in a VA Form 9 submitted in January 1997.  
Although the Board was of the contrary opinion that the VA 
Form 9 in question had been submitted in regard to a prior 
appeal, and not with respect to those issues currently on 
appeal, nevertheless, in an effort to assure the veteran his 
full due process rights, the Board issued a letter to the 
veteran in April 2002 requesting that he specify whether or 
not he desired to appear at a personal hearing.  In a signed 
response received later that month, the veteran indicated 
that he no longer wished to appear at a hearing.

In June 2002, the Board again denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for disability claimed to have been 
incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957.  The Board 
also denied entitlement to an evaluation in excess of 20 
percent for a duodenal ulcer for the period from February 14, 
1957, to April 7, 1959, and from July 1, 1961, to September 
26, 1994. 

In addition, the Board found, as it had in October 1999, that 
entitlement to an increased evaluation of 40 percent for a 
duodenal ulcer for the period from April 8, 1959, to March 8, 
1961, was warranted.  The veteran subsequently appealed that 
decision to the Court.

In April 2003, the veteran's attorney and the VA General 
Counsel filed a joint motion to vacate that portion of the 
June 2002 Board decision which had denied entitlement to an 
evaluation in excess of 20 percent for a duodenal ulcer for 
the period from February 14, 1957, to April 7, 1959, and from 
July 1, 1961, to September 26, 1994, and to remand those 
matters for readjudication. 

The parties also indicated that the Board had granted 
entitlement to a 40 percent rating for a duodenal ulcer from 
April 1959 to March 1961, and that the Court, therefore, 
lacked jurisdiction over that matter.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In addition, the parties moved for 
the Court to dismiss the veteran's appeal as to the issue of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.

In an April 2003 Order, the Court granted the joint motion, 
vacated that portion of Board's June 2002 decision which 
denied entitlement to an evaluation in excess of 20 percent 
for a duodenal ulcer for the periods from February 14, 1957, 
to April 7, 1959, and from July 1, 1961, to September 26, 
1994, and remanded these issues to the Board for 
readjudication.  The veteran's appeal to the Court as to the 
remaining issues was dismissed.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion, and the Board remanded the case in January 
2004 for additional processing to ensure compliance with the 
VCAA.   

In the interim, and as discussed in the January 2004 remand, 
a separate appeal was pending at that time with respect to 
the issue of entitlement to service connection for migraine 
headaches, claimed as secondary to service-connected duodenal 
ulcer.  

A February 2004 Board decision, rendered by a Veterans Law 
Judge who is now retired, was completed with respect to that 
issue, and the veteran subsequently appealed the decision to 
the Court.   

In a decision in July 2005, the Board denied entitlement to 
an evaluation in excess of 20 percent for a duodenal ulcer 
for the period from February 14, 1957, to April 7, 1959, and 
for the period from July 1, 1961, to September 26, 1994.

The veteran filed another appeal of the July 2005 decision to 
the Court.  The Briefs filed by all parties are of record.

In a decision in April 2007, the Court affirmed the Board's 
2005 decision to the extent that it denied an evaluation in 
excess of 20 percent for the period from February 14, 1957, 
to April 7, 1959; and remanded the issue shown on the first 
page of the present decision.  

In summary, the Court specifically found, in pertinent part, 
that 

The appellant does not identify, and the 
Court is likewise unable to find in the 
record, evidence submitted after the 1994 
that is relevant to the disputed matter: 
the disability rating for the appellant' 
s condition . . . from July 1, 1961 to 
September 26, 1994, that the Board should 
have considered and discussed but did 
not.  Specifically, the appellant's 
assertion that the Board failed to 
consider favorable evidence of record 
discussing his red blood count, is 
unavailing because the medical evidence 
relates to his condition in 1998 and 
later, and this appeal does not concern 
that period.

The Court further held, for reasons it discussed at length, 
that the appellant's argument that the examinations used in 
the decision were inadequate was not well-founded, and the 
Court found the examinations to be adequate.

However, the Court also noted that the appellant had argued 
that the Board failed to adequately consider all of the 
applicable provisions of the law, and cited some of those 
particular provisions which the appellant had argued had not 
been addressed.  The Court concurred and vacated the Board's 
decision to that extent, remanding it for such consideration.

In the interim, the Court has recently issued a rather far-
reaching decision in which mandates are delineated as to how 
an appellant must be fully and comprehensively informed as to 
potential applicable regulations in increased ratings cases 
as well as mandatory notice thereof.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is noted that the veteran has indicated that he believes 
he is entitled to a rating of at least 60 percent for the 
period in question.

Although great effort and care has been taken to provide the 
veteran with appropriate VCAA notice and other due process 
guidelines, the Board would note that while a 
gastrointestinal disability may be rated under a number of 
potentially applicable diagnostic codes, the veteran has not 
been provided with the details of each of those, nor has he 
been similarly instructed with regard to such procedural 
items as notice.  

And, notwithstanding the veteran's acknowledged 
familiarity/facility with VA regulations, as shown in the 
procedural history identified above, he is nonetheless 
entitled to certain additional legal and practical guidelines 
and protections which are regrettably lacking herein.

Subsequent to the pertinent period involved herein, the 
diagnostic codes for rating gastrointestinal disabilities 
changed. 

It is unfortunate that further delay must occur in this case, 
but pursuant to Court guidelines, the Board has no choice but 
to remand the case for specific development.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The case should be reviewed, and if 
the decision remains unsatisfactory, the 
veteran should be provided with a 
comprehensive SSOC to include all 
pertinent and potentially applicable 
regulations relating to the rating of his 
gastrointestinal disability for the period 
from July 1, 1961, to September 26, 1994.  

He should be apprised of all pertinent 
criteria and given the opportunity to 
respond.

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

